Exhibit 10.2 THIRD AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PACIFIC OFFICE PROPERTIES, L.P. As of September 25, 2009, the undersigned, being the sole general partner of Pacific Office Properties, L.P. (the “Partnership”),a limited partnership formed under the Delaware Revised Uniform Limited Partnership Act, and pursuant to the terms of that certain Amended and Restated Agreement of Limited Partnership, dated March19, 2008, as amended (the “Partnership Agreement”), does hereby amend the Partnership Agreement as follows: Capitalized terms used but not defined in this Third Amendment shall have the same meanings that are ascribed to them in the Partnership Agreement. 1.Amendment to Section 1 of the Partnership Agreement.The definitions of “LP Direction Votes”, “Proportionate Voting Preferred Stock” and “Voting Direction Provision” included in Section 1 of the Partnership Agreement are hereby deleted. 2.Amendment to Section 7.1.1(f) of the Partnership Agreement.Section 7.1.1(f) of the Partnership Agreement is hereby deleted and replaced in its entirety with the following: “(f) the negotiation, execution and performance of any contracts, leases, conveyances or other instruments that the General Partner considers useful or necessary to the conduct of the Partnership’s operations or the implementation of the General Partner’s powers under this Agreement, including contracting with contractors, developers, consultants, accountants, legal counsel, the Advisor’s other professional advisors and other agents and the payment of their expenses and compensation out of the Partnership’s assets;” 3.Amendment to Section 8.5.1 of the Partnership Agreement.Section 8.5.1 of the Partnership Agreement is hereby deleted and replaced in its entirety with the following: “8.5.1 On the fifth anniversary of the issuance of the ClassA Convertible Preferred Units (but not prior to nor following such date (provided that a Notice of Redemption may be delivered prior to such fifth anniversary)), if a Qualified Public Offering has been consummated on or at any time prior to such fifth anniversary, subject to Section11.6.3, a Qualifying Party, but no other Limited Partner or Assignee, shall have the right (subject to the terms and conditions set forth herein) to require the Partnership to redeem (a “Redemption”) all or a portion of the ClassA Convertible Preferred Units held by such Qualifying Party (such ClassA Convertible Preferred Units being hereafter referred to as “Tendered Units”) in exchange for any of the following, selected by the Independent Directors in their sole discretion, payable on the Specified Redemption Date: (A)the Redemption Cash Amount; (B)the Redemption Common Unit Amount; or (C)the Redemption Preferred Unit Amount. For purposes of this Section8.5.1, “Redemption Cash Amount” means an amount equal to the product of (x)the sum of (i)the ClassA Convertible Preferred Unit Liquidation Preference Amount, plus (ii)all accumulated and all declared but unpaid distributions relating to a ClassA Convertible Preferred Unit, multiplied by (y)the number of Tendered Units, payable in cash or pursuant to a promissory note maturing five (5)years from the date of issuance, at the sole and exclusive option of the Independent Directors, and having an interest rate at prevailing market terms (as determined in the sole discretion of the Independent Directors) and otherwise in a form acceptable to the Independent Directors. “Redemption Common Unit Amount” means the number of Common Units equal to the quotient of the Redemption Cash Amount divided by the Value of a Common Unit on the Specified Redemption Date. “Redemption Preferred Unit Amount” means the number of perpetual preferred units, each with a market distribution rate and with a liquidation preference equal to the ClassA Convertible Preferred Unit Liquidation Preference Amount, equal to the sum of (A)the number of Tendered Units plus (B)a number equal to the quotient, rounded to the nearest whole number, of the aggregate amount of accrued and unpaid distributions on the Tendered Units, divided by the ClassA Convertible Preferred Unit Liquidation Preference Amount.All determinations of the Independent Directors pursuant to this Section 8.5.1 shall be made by a majority vote of such Independent Directors.” 4.Amendment to Section 8.5.5 of the Partnership Agreement.Section 8.5.5 of the Partnership Agreement is hereby deleted and replaced in its entirety with the following: “8.5.5 Notwithstanding anything to the contrary contained herein, with respect to any proposed Redemption under Section8.5.2 above (but, for the avoidance of doubt, not with respect to any proposed Redemption under Section8.5.1 above), on or before the close of business on the Cut-Off Date, the General Partner may, by majority vote of the Independent Directors in their sole and absolute discretion but subject to the Ownership Limit and the transfer restrictions and other limitations of the Articles of Incorporation, elect to acquire, up to 100% of the Tendered Units from the Tendering Party (the percentage elected to be acquired by the General Partner being referred to as the “Applicable Percentage”) in exchange for the REIT Consideration.
